Citation Nr: 0419558	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  01-07 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than December 9, 
1997 for an award of service connection for paranoid 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Joe M. Ragland, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to May 
1973.

This case came to the Board of Veterans' Appeals (Board) from 
an August 2000 RO decision which granted service connection 
at a 100 percent disability rating for chronic paranoid 
schizophrenia, effective August 25, 1999.  The veteran 
appealed this decision to the Board seeking an earlier 
effective date.

In June 2001, the RO issued a rating decision amending the 
effective date assigned to the veteran's paranoid 
schizophrenia from August 25, 1999 to December 9, 1997.  The 
veteran continues to seek an earlier effective date.


FINDINGS OF FACT

1.  In August 1977, the RO issued a rating decision granting 
service connection for schizophrenic reaction, paranoid type, 
effective from May 27, 1977.

2.  Service connection for schizophrenic reaction, paranoid 
type, was severed by a May 1979 RO decision.  The veteran 
subsequently filed a timely appeal of this decision, and in 
December 1979, the Board denied restoration of service 
connection for paranoid schizophrenia.

4.  Subsequent attempts by the veteran to reopen his claim 
for service connection for paranoid schizophrenia were denied 
by the RO in January 1982, October 1983 and December 1986.  
The veteran did not file an appeal of these decisions.

5.  On December 9, 1997, the RO received the veteran's 
current application to reopen his claim for service 
connection for paranoid schizophrenia.  

6.  An August 2000 RO decision reopened the claim for service 
connection for paranoid schizophrenia based on new and 
material evidence, and granted service connection for this 
condition at a 100 percent disability rating.  In a June 2001 
decision, the RO assigned December 9, 1997 as the effective 
date for service connection for paranoid schizophrenia.


CONCLUSION OF LAW

Service connection for paranoid schizophrenia may be no 
earlier than December 9, 1997, the date of VA receipt of a 
reopened claim supported by new and material evidence. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty in the United States Marine 
Corps from April 
1971 to May 1973.  

In June 1977, he filed a claim seeking service connection for 
paranoid schizophrenia.  In support of his claim, the RO 
obtained a hospitalization report noting that he was admitted 
on May 27, 1977, for treatment of paranoid schizophrenia.  

In August 1977, the RO issued a decision granting service 
connection for schizophrenic reaction, paranoid type, 
effective from May 27, 1977.

A February 1979 RO decision proposed severing service 
connection for paranoid schizophrenia.  The veteran was 
advised of this proposed severance in a March 9, 1979, letter 
and advised that he had 60 days in which to submit additional 
evidence. A May 1979 RO decision severed service connection.  
The veteran appealed this decision, and in December 1979, the 
Board denied restoration of service connection for paranoid 
schizophrenia.

In the ensuing years, the veteran sought to reopen his claim 
for service connection for paranoid schizophrenia.  These 
attempts were denied by the RO in January 1982, October 1983 
and December 1986.  The veteran did not file a timely appeal 
of these decisions.

On December 9, 1997, the veteran filed his current 
application to reopen the claim for service connection for 
paranoid schizophrenia.  In support of his claim, he 
submitted a medical opinion letter from S. Russell, M.D, 
dated in July 1999.  The RO also obtained a medical opinion, 
dated in June 2000, from A. Breland, Jr., M.D., a VA 
physician.

An August 2000 RO decision reopened the claim for service 
connection for paranoid schizophrenia based on new and 
material evidence, and granted service connection for this 
condition at a 100 percent disability rating.  In a June 2001 
decision, the RO assigned December 9, 1997 as the effective 
date for service connection for paranoid schizophrenia.

II. Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant records have been obtained.  
The Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  Moreover, as the law and not the evidence is 
dispositive of the claim, the notice and duty to assist 
provisions of the law are inapplicable.  See Mason v. 
Principi, 16 Vet. App. 2002.

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

However, these effective date rules do not govern the award 
of service connection in the present case.  As noted above, 
the RO initially granted service connection for paranoid 
schizophrenia, effective in May 1977.  However, service 
connection for this condition was severed in a May 1979 RO 
decision.  This decision was appealed by the veteran, and in 
December 1979, the Board denied restoration of service 
connection for paranoid schizophrenia.

Thereafter, the veteran attempted to reopen his claim for 
service connection for paranoid schizophrenia on multiple 
occasions.  These attempts were denied by the RO in January 
1982, October 1983 and December 1986.  The veteran did not 
file an appeal of these decisions. Thus, these RO decisions 
became final.  38 U.S.C.A. § 7105.  Under these 
circumstances, the effective date of a later award of service 
connection for paranoid schizophrenia is governed by rules 
related to claims which are reopened with new and material 
evidence. 

The effective date for service connection based on a reopened 
claim supported by new and material evidence is the date of 
VA receipt of the reopened claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q), (r).  On December 9, 1997, the RO received the 
veteran's application to reopen the claim for service 
connection for paranoid schizophrenia.  His claim was 
subsequently reopened by the RO based on new and material 
evidence, and the RO granted the merits of the claim for 
service connection for paranoid schizophrenia, effective 
December 9, 1997, being the date of VA receipt of the 
application to reopen the claim.  Under the cited legal 
authority, no earlier effective date for service connection 
is permitted. 

For these reasons, the Board holds that the veteran is not 
entitled to an effective date earlier than December 9, 1997 
for an award of service connection for paranoid 
schizophrenia.  The law, not the evidence, is dispositive of 
the outcome of this case, and as a matter of law the claim 
must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date, prior to December 9, 1997, for 
service connection for paranoid schizophrenia is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



